EXHIBIT 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of March 21, 2014


by and among


Each of


SL GREEN REALTY CORP.,
SL GREEN OPERATING PARTNERSHIP, L.P.
and
RECKSON OPERATING PARTNERSHIP, L.P.,

 
as a Borrower,



 
EACH OF THE LENDERS PARTY HERETO,


and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,

 
as Administrative Agent



 

--------------------------------------------------------------------------------

 
WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC
and
DEUTSCHE BANK SECURITIES INC.,

 
as Lead Arrangers,

 
JP MORGAN CHASE BANK, N.A.,

 
as Syndication Agent,

 
and


U.S. BANK NATIONAL ASSOCIATION,
DEUTSCHE BANK SECURITIES INC.,
BANK OF AMERICA, N.A.
and
CITIGROUP GLOBAL MARKETS INC.,

 
as Documentation Agents

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

 
EXECUTION COPY


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of March 21, 2014 by and among SL GREEN REALTY CORP. (the “Parent”), SL
GREEN OPERATING PARTNERSHIP, L.P. (“SLGOP”) and RECKSON OPERATING PARTNERSHIP,
L.P. (“Reckson”; together with the Parent and SLGOP, each individually a
“Borrower” and collectively, the “Borrowers”), each of the Lenders party hereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties hereto.


WHEREAS, the Borrowers, the Lenders and the Administrative Agent have entered
into that certain Amended and Restated Credit Agreement dated as of November 16,
2012 (as in effect immediately prior to the date hereof, the “Credit
Agreement”); and


WHEREAS, the Borrowers, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1.  Specific Amendments to Credit Agreement.  Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement is amended as
follows:


(a)           The Credit Agreement is amended by restating the table in the
definition of “Applicable Margin” in full as follows:
 
Level
Reckson’s Credit Rating
(S&P/Moody’s or equivalent)
Applicable Margin
for Revolving Loans
Applicable Margin
for Term Loans
1
A-/A3 (or equivalent) or better
1.00%
0.95%
2
BBB+/Baa1 (or equivalent)
1.075%
1.05%
3
BBB/Baa2 (or equivalent)
1.175%
1.20%
4
BBB-/Baa3 (or equivalent)
1.45%
1.40%
5
BB+/Ba1 (or equivalent) or lower
1.75%
1.90%

 
(b)           The Credit Agreement is amended by restating the definitions of
“Term Loan”, “Term Loan Maturity Date”, “Total Asset Value”, “Transition Asset”
and “Unencumbered Asset Value” in full as follows:


“Term Loan” means a loan made by a Term Loan Lender to a Borrower pursuant to
Section 2.2.(a) or an Additional Term Loan made pursuant to Section 2.19.


“Term Loan Maturity Date” means June 30, 2019.


“Total Asset Value” means, with respect to a Person, at a given time, the sum
(without duplication) of all of the following of such Person and its
Subsidiaries
 

 
 

--------------------------------------------------------------------------------

 



determined on a consolidated basis in accordance with GAAP applied on a
consistent basis: (a) cash and Cash Equivalents (other than tenant deposits and
other cash and Cash Equivalents that are subject to a Lien or a Negative Pledge
or the disposition of which is restricted in any way); plus (b) the quotient of
(i) EBITDA of such Person and its Subsidiaries for the immediately preceding
period of four consecutive fiscal quarters, divided by (ii) the Capitalization
Rate; provided that, for the Annualization Period for a Newly-Acquired Property
or Transition Asset, the EBITDA attributable to such Newly-Acquired Property or
such Transition Asset, as applicable, shall be determined on an Annualized
basis; plus (c) the GAAP book value of Properties acquired during the six fiscal
quarters most recently ended; plus (d) the GAAP book value of all Development
Properties; plus (e) the GAAP book value of Unimproved Land, Mortgage
Receivables and other promissory notes plus (f) the Structured Finance Value;
plus (g) the GAAP book value of Transition Assets; plus (h) the GAAP book value
of Investments in Unconsolidated Affiliates.  EBITDA attributable to
(x) Properties acquired or disposed of during the six fiscal quarters ending
immediately prior to any date of determination of Total Asset Value or
(y) Properties that were Development Properties at the end of such fiscal
quarter or (z) Transition Assets, shall not be included in the calculation of
Total Asset Value.  If the contribution from clause (f) or (h) above should
exceed 15% of Total Asset Value, such excess shall be excluded from the
calculation of Total Asset Value.


“Transition Asset” means, at any time of determination, either (a) Property that
was acquired by a Borrower or a Subsidiary within the period of six fiscal
quarters most recently ended and when acquired had an Occupancy Rate of less
than seventy percent (70.0%) or (b) a Property identified by the Borrower
Representative in a written notice (which may be by telecopy or electronic mail)
to the Administrative Agent on which the existing building is undergoing a
renovation or redevelopment that will result in at least thirty percent (30%) of
the total gross leasable area of such building being unavailable for
occupancy.  A Transition Asset of the type described in clause (a) of this
definition will cease to be a Transition Asset immediately following the last
day of the period of six fiscal quarters commencing with the fiscal quarter in
which such Property was acquired, and a Transition Asset of the type described
in clause (b) of this definition will cease to be a Transition Asset immediately
following the last day of the period of six fiscal quarters commencing with the
fiscal quarter in which all improvements related to the renovation or
redevelopment were completed.  A Transition Asset of the type described in
clause (a) of this definition shall in no event be considered to be a
Newly-Acquired Property.


“Unencumbered Asset Value” means, without duplication (a) the Unencumbered
Adjusted NOI (excluding Net Operating Income attributable to (i) Development
Properties, (ii) Transition Assets and (iii) Newly-Acquired Properties) for the
immediately preceding period of four consecutive fiscal quarters divided by the
Capitalization Rate; provided that, for the Annualization Period for a
Newly-Acquired Property or Transition Asset, the Unencumbered Adjusted NOI for
such Newly-Acquired Property or Transition Asset, as applicable, shall be
determined on an Annualized basis, plus (b) the GAAP book value of all Eligible
Properties acquired during the six fiscal quarters most recently ended, plus (c)
the Structured Finance Value, plus (d) the GAAP book value of Development
Properties or Transition Assets that would be “Eligible Properties” if fully
developed; plus (e) the GAAP book value of Mortgage Receivables held by a
Borrower or a Wholly Owned Subsidiary (i) that are not, and if held by a
Subsidiary, no Borrower’s direct or indirect ownership interest in such
Subsidiary is, subject to any Lien (other than Permitted Liens) or any Negative
Pledge, and (ii) with
 

 
- 2 -

--------------------------------------------------------------------------------

 



respect to which a Borrower has a right, directly or indirectly through a
Subsidiary, to create Liens on such Mortgage Receivables as security for
Indebtedness of such Borrower and to sell, transfer or otherwise dispose of such
Mortgage Receivable, in each case, without the need to obtain the consent of any
Person.  For purposes of this definition, to the extent that the percentage of
Unencumbered Asset Value attributable to (x) assets identified in clauses (c),
(d) and (e) above would exceed 10.0% of Unencumbered Asset Value and/or
(y) Properties subject to a Ground Lease (not including 1185 Avenue of the
Americas) would exceed 10% of the Unencumbered Asset Value, then, in the case of
each of clauses (x) and (y), such excess shall be excluded from the calculation
of Unencumbered Asset Value.  Further, no Property, Structured Finance
Investment or Mortgage Receivable owned or held by an entity other than a
Borrower shall be included in the calculation of Unencumbered Asset Value if
such entity, or an entity (other than a Borrower) that has a direct or indirect
ownership interest in such entity, is an obligor in respect of any Indebtedness
(other than Nonrecourse Indebtedness of the type described in clause (a) of the
definition thereof).  For the avoidance of doubt, in no event shall any
Property, Structured Finance Investment or Mortgage Receivable owned or held by
a Single Asset Entity or SL Green Funding, if such Person is an obligor in
respect of any Indebtedness, be included in the calculation of Unencumbered
Asset Value.


(c)           The Credit Agreement is further amended by inserting the following
definitions in Section 1.1. thereof in appropriate alphabetical order:


“Additional Term Loans” has the meaning given that term in Section 2.19.


“Annualization Period” means the period of three fiscal quarters of the Parent
immediately following (a) in the case of a Newly-Acquired Property, the period
of six fiscal quarters commencing with the fiscal quarter in which such
Newly-Acquired Property was acquired, and (b) in the case of a Transition Asset,
the last day of the fiscal quarter in which such Property ceased to be a
Transition Asset.


“Annualized” means, with respect to a Newly-Acquired Property or a Transition
Asset, (a) for the first fiscal quarter immediately following the Annualization
Period for such Property, Unencumbered Adjusted NOI or EBITDA, as applicable,
for such Property for such fiscal quarter multiplied by 4, (b) for the second
fiscal quarter immediately following such Annualization Period, the sum of
Unencumbered Adjusted NOI or EBITDA, as applicable, for such Property for such
fiscal quarter plus the fiscal quarter immediately preceding such fiscal quarter
multiplied by 2 and (c) for the third fiscal quarter immediately following such
Annualization Period, the sum of Unencumbered Adjusted NOI or EBITDA, as
applicable, for such Property for such fiscal quarter plus the two fiscal
quarters immediately preceding such fiscal quarter multiplied by 4/3rds.


“Anti-Corruption Laws” means all applicable laws, rules and regulations of any
jurisdiction applicable to the Borrowers from time to time concerning or
relating to bribery or corruption.


“Newly-Acquired Property” means an Eligible Property acquired during the period
of six fiscal quarters of the Parent most recently ended.
 

 
- 3 -

--------------------------------------------------------------------------------

 

 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or (b) or any Person controlled by any such Person.


“Sanctions” means any economic or financial sanctions or trade embargoes
applicable to any of the Borrowers or any of their respective Subsidiaries or
other Affiliates imposed, administered or enforced from time to time by OFAC or
the U.S. Department of State.


(d)           The Credit Agreement is further amended by restating Section 2.19.
thereof in its entirety as follows:


Section 2.19.  Increase in Commitments.


The Borrowers shall have the right (a) prior to the Revolving Termination Date,
to request increases in the aggregate amount of the Revolving Commitments and
(b) prior to the Term Loan Maturity Date, to request the making of additional
Term Loans (“Additional Term Loans”), in each case, by the Borrower
Representative providing written notice (which may be by telecopy or electronic
mail) to the Administrative Agent, which notice shall be irrevocable once given;
provided, however, that (i) after giving effect to any increase in the Revolving
Commitments the aggregate amount of the Revolving Commitments shall not exceed
$1,500,000,000 less the amount of any voluntary reductions of the Revolving
Commitments made pursuant to Section 2.13. and (ii) the aggregate principal
amount of all Additional Term Loans made shall not exceed
$500,000,000.  Additional Term Loans shall be subject to the same terms and
conditions of this Agreement that are applicable to all other Term Loans.  Each
such increase in the Revolving Commitments must be in an aggregate minimum
amount of $100,000,000 and integral multiples of $50,000,000 in excess
thereof.  Each such request to make Additional Term Loans must be in an
aggregate minimum amount of $25,000,000 and integral multiples of $5,000,000 in
excess thereof (or such other amounts as may be acceptable to the Administrative
Agent and the Borrowers).  The Administrative Agent, in consultation with the
Borrower Representative, shall manage all aspects of the syndication of such
increase in the Revolving Commitments or making of Additional Term Loans, as
applicable, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase in the Revolving Commitments or the
making of Additional Term Loans, as applicable, and the allocations of the
increase in the Revolving Commitments or making of Additional Term Loans, as
applicable, among such existing Lenders and/or other banks, financial
institutions and other institutional lenders.  No Lender shall be obligated in
any way whatsoever to increase its Revolving Commitment or provide a new
Revolving Commitment or make an Additional Term Loan, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase in the Revolving Commitments or the making of Additional Term Loans, as
applicable, must be an Eligible Assignee.  If a new Revolving Lender becomes a
party to this Agreement, or if any existing Lender is increasing its Revolving
Commitment or making an initial Revolving Commitment, such Lender shall on the
date it becomes a Revolving Lender hereunder (or in the case of an existing
Revolving Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Revolving
 

 
- 4 -

--------------------------------------------------------------------------------

 



Lenders its Revolving Commitment Percentage or, in the case of a Revolving
Lender increasing its Revolving Commitment, the amount of the increase in its
Revolving Commitment Percentage (determined with respect to the Revolving
Lenders’ respective Revolving Commitments and after giving effect to the
increase of Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Administrative Agent for the account of such other Revolving
Lenders, in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Revolving Lender, plus (B) the aggregate amount of payments previously made by
the other Revolving Lenders under Section 2.4.(j) that have not been repaid,
plus (C) interest accrued and unpaid to and as of such date on such portion of
the outstanding principal amount of such Revolving Loans.  The Borrowers jointly
and severally agree to pay to the Revolving Lenders amounts payable, if any, to
such Revolving Lenders under Section 4.4. as if such purchase were a prepayment
of any such Revolving Loans.  Effecting the increase of the Revolving
Commitments or the making of Additional Term Loans under this Section is subject
to the following conditions precedent:  (x) no Default or Event of Default shall
be in existence on the effective date of such increase in the Revolving
Commitments or the making of such Additional Term Loans, (y) the representations
and warranties made or deemed made by any Borrower in any Loan Document to which
such Borrower is a party shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on the effective date of such increase with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
and (z) the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:  (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of all corporate, partnership or other
necessary action taken by the Borrowers to authorize such increase in the
Revolving Commitments or the borrowing of Additional Term Loans, as applicable;
(ii) an opinion of counsel to the Borrowers and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; (iii) in the case of an increase in the Revolving
Commitments, new Revolving Notes executed by the Borrowers, payable to any new
Revolving Lenders and replacement Revolving Notes executed by the Borrowers,
payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments (in each case unless any such Revolving Lender
requests not to receive such a Note); and (iv) in the case of the making of
Additional Term Loans, new Term Notes executed by the Borrowers, payable to any
new Term Loan Lenders and replacement Term Notes executed by the Borrowers,
payable to any existing Term Loan Lenders increasing their Term Loans, in the
amount of such Term Loan Lender’s Term Loan (in each case unless any such Term
Loan Lender requests not to receive such a Note).  In connection with any
increase in the aggregate amount of the Revolving Commitments or the making of
any Additional Term Loans pursuant to this Section, any Lender becoming a party
hereto shall execute such documents and agreements as the Administrative Agent
may reasonably request.
 

 
- 5 -

--------------------------------------------------------------------------------

 

 
(e)           The Credit Agreement is further amended by restating Section
6.1.(x) thereof in its entirety as follows:


(x)           OFAC, Anti-Corruption Laws and Sanctions.  The Borrowers have
implemented and maintain in effect policies and procedures reasonably designed
to ensure compliance in all material respects by the Borrowers and their
respective Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and Sanctions, and the Borrowers, their respective
Subsidiaries and their respective officers and directors and, to the knowledge
of the Borrowers and their respective Subsidiaries, any of their respective
employees, are in compliance in all material respects with Anti-Corruption Laws
and Sanctions.  None of the Borrowers, their Subsidiaries, or, to the Parent’s
knowledge, the other Affiliates (other than Subsidiaries) of the Parent, and, to
the Borrowers’ and their respective Subsidiaries’ knowledge, none of their
respective directors, officers or employees: (i) is a person that is named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; (iii) is a Sanctioned Person not otherwise described in
the preceding clauses (i) and (ii); or (iv) derives any of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person


(f)           The Credit Agreement is further amended by restating Section 6.2.
thereof in its entirety as follows:


Section 6.2.  Survival of Representations and Warranties, Etc.


All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made on and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14., the date on which any increase of
the Revolving Commitments is effectuated or Additional Term Loans are made
pursuant to Section 2.19. and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.


(g)           The Credit Agreement is further amended by restating Section 7.2.
thereof in its entirety as follows:


Section 7.2.  Compliance with Applicable Law.
 

 
- 6 -

--------------------------------------------------------------------------------

 

 
Each Borrower shall, and shall cause each Subsidiary to, comply with all
Applicable Law, including the obtaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  Each Borrower shall maintain in effect policies and procedures
reasonably designed to ensure compliance by such Borrower and its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and Sanctions in all material respects.


(h)           The Credit Agreement is further amended by restating Section 7.8.
thereof in its entirety as follows:


Section 7.8.  Use of Proceeds.


Each Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by such Borrower or any Subsidiary of such Borrower; (b) to finance
acquisitions and other Investments otherwise permitted under this Agreement;
(c) to finance capital expenditures and the repayment of Indebtedness of such
Borrower and its Subsidiaries; (d) to provide for the general working capital
needs of such Borrower and its Subsidiaries; and (e) for other general corporate
purposes of such Borrower and its Subsidiaries.  Each Borrower shall only use
Letters of Credit for the same purposes for which it may use the proceeds of
Loans.  No Borrower shall, and no Borrower shall permit any Subsidiary to, use
any part of such proceeds, or any Letter of Credit, to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, to
the extent not otherwise prohibited by this Agreement or the other Loan
Documents, the Parent may use proceeds of the Loans to purchase the Parent’s
common stock so long as such use will not result in any of the Loans or other
Obligations being considered to be “purpose credit” directly or indirectly
secured by margin stock within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System.  No Borrower shall request
any borrowing of any Loans or the issuance of any Letter of Credit, and each
Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and shall not use, the proceeds of any Loan or
Letter of Credit (x) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (y) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.


Section 2.  Additional Term Loans.  Upon the effectiveness of this Amendment
each Lender identified on Exhibit A attached hereto (each an “Additional Term
Loan Lender”) agrees to make an Additional Term Loan (as defined in the Credit
Agreement as amended hereby) to the Borrowers in the principal amount set forth
for such Additional Term Loan Lender on Exhibit A as such Additional Term Loan
Lender’s “Additional Term Loan Amount”.


Section 3.  Conditions Precedent.  The effectiveness of this Amendment and the
making of additional Term Loans as provided in the immediately preceding
Section 2 are all subject to the condition precedent that the Administrative
Agent receive each of the following, each in form and substance satisfactory to
the Administrative Agent:


(a)           a counterpart of this Amendment duly executed by the Borrowers,
the Administrative Agent, the Requisite Lenders and each of the Term Loan
Lenders;
 

 
- 7 -

--------------------------------------------------------------------------------

 

 
(b)           replacement Term Notes executed by the Borrowers payable to any
existing Term Loan Lenders increasing their Term Loans (except in the case of
any such Lender requesting not to receive such a Note), in each case in the
aggregate principal amount of the Term Loans held by such Lender (collectively,
the “New Notes”);


(c)           certified copies of all corporate, partnership or other necessary
action taken by the Borrowers to authorize their execution and delivery of this
Amendment and the New Notes, and the performance of this Amendment, the New
Notes and the Credit Agreement as amended by this Amendment;


(d)           certified copies of organizational documents of each of the
Borrowers recently certified by applicable state agencies;


(e)           an opinion or opinions of counsel to the Borrowers, addressed to
the Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent;


(f)           a Compliance Certificate for each of the Parent and Reckson
calculated based on the Parent’s fiscal year ended December 31, 2013 and giving
pro forma effect to the borrowing of the Term Loans being made in connection
with this Amendment;


(g)           evidence that all fees due and payable to the Lenders, and all
fees and expenses payable to the Administrative Agent, in connection with this
Amendment have been paid;


(h)           a certificate from the Parent’s chief executive officer, chief
legal officer or chief financial officer certifying as of the date hereof, and
after giving effect to the transactions contemplated hereby, that (i) no Default
or Event of Default exists and (ii) all representations and warranties made or
deemed made by any Borrower in any Loan Document to which such Borrower is a
party are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on the date
hereof with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties were true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted
hereunder; and


(i)           such other documents, instruments and agreements as the
Administrative Agent may reasonably request.


Section 4.  Representations.  Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)           Authorization.  Each Borrower has the right and power, and has
taken all necessary action to authorize, execute and deliver this Amendment and
the New Notes and to perform its obligations hereunder, under the New Notes and
under the Credit Agreement, as amended by this Amendment, in accordance with
their respective terms.  Each of this Amendment and the New Notes has been duly
executed and delivered by a duly authorized officer of each Borrower and each of
this Amendment, the New Notes and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of each Borrower enforceable
against it in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting
 

 
- 8 -

--------------------------------------------------------------------------------

 



creditors’ rights generally and (ii) the availability of equitable remedies may
be limited by equitable principles of general applicability.


(b)           Compliance with Laws, etc.  The execution and delivery by each
Borrower of this Amendment and the New Notes and the performance by each
Borrower of this Amendment, the New Notes and the Credit Agreement, as amended
by this Amendment, in accordance with their respective terms, do not and will
not, by the passage of time, the giving of notice or otherwise:  (i) require any
Government Approvals or violate any Applicable Laws (including Environmental
Laws) relating to any Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which any Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; and (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Borrower or any other Loan
Party.


(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.


Section 5.  Reaffirmation of Representations by Borrowers.  Each Borrower hereby
repeats and reaffirms all representations and warranties made by such Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents to which it is a party on and as
of the date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.


Section 6.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.


Section 7.  Expenses.  The Borrowers shall reimburse the Administrative Agent
upon demand for all reasonable out-of-pocket costs and expenses (including
reasonable fees and disbursements of counsel) incurred by the Administrative
Agent in connection with the preparation, negotiation and execution of this
Amendment and the other agreements and documents executed and delivered in
connection herewith.


Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only.  On and after the effectiveness of this Amendment,
this Amendment shall constitute a Loan Document.


Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.  This Amendment may be
executed by any electronic means, including “pdf”.


Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement, as amended by this Amendment.
 


[Signatures on Next Page]
 

 
- 9 -

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.



 
SL GREEN OPERATING PARTNERSHIP, L.P.
         
By:  SL Green Realty Corp.
         
By:
/s/ James E. Mead      
Name: James E. Mead
     
Title: Chief Financial Officer
                   
RECKSON OPERATING PARTNERSHIP, L.P.
         
By:  Wyoming Acquisition GP LLC, as Sole General Partner
           
By:  SL Green Operating Partnership, L.P.,
             
     By:  SL Green Realty Corp.
           
By:
/s/ James E. Mead      
Name: James E. Mead
     
Title: Chief Financial Officer
                   
SL GREEN REALTY CORP.
         
By:
/s/ James E. Mead      
Name: James E. Mead
     
Title: Chief Financial Officer
 

































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, the Issuing
Bank, the Swingline Lender and a Lender
         
By:
/s/ Sean Armah      
Name: Sean Armah
     
Title: Vice President
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
JPMORGAN CHASE BANK, N.A., as a Lender
         
By:
/s/ Mohammad S. Hasan      
Name: Mohammad S. Hasan
     
Title: Vice President
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
         
By:
/s/ James Rolison      
Name: James Rolison
     
Title: Managing Director
 

 
 

         
By:
 /s/ Alexander Johnson      
Name: Alexander Johnson
     
Title: Managing Director
 


















































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
MORGAN STANLEY BANK, N.A., as a Lender
         
By:
/s/ Michael King      
Name: Michael King
     
Title: Authorized Signatory
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
BANK OF AMERICA, N.A., as a Lender
         
By:
/s/ Ann E. Kenzie      
Name: Ann E. Kenzie
     
Title: Senior Vice President
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
CITIBANK, N.A., as a Lender
         
By:
/s/ Michael Chlopak      
Name: Michael Chlopak
     
Title: Managing Director
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
UBS AG, STAMFORD BRANCH, as a Lender
         
By:
/s/ Lana Gifas      
Name: Lana Gifas
     
Title: Director
 






         
By:
/s/ Jennifer Anderson      
Name: Jennifer Anderson
     
Title: Associate Director
 






























































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
         
By:
/s/ Brian P. Kelly      
Name: Brian P. Kelly
     
Title: Senior Vice President
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
         
By:
/s/ David W. Heller      
Name: David W. Heller
     
Title: Senior Vice President
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
GOLDMAN SACHS BANK USA, as a Lender
         
By:
/s/ Nicole Ferry Lacchia      
Name: Nicole Ferry Lacchia
     
Title: Authorized Signatory
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
BARCLAYS BANK PLC, as a Lender
         
By:
/s/ Noam Azachl      
Name: Noam Azachl
     
Title: Vice President
 































































 [Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
UNION BANK, N.A., as a Lender
         
By:
/s/ John Feeney      
Name: John Feeney
     
Title: Senior Director
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
THE BANK OF NEW YORK MELLON, as a Lender
         
By:
/s/ Carol Murray      
Name: Carol Murray
     
Title: Managing Director
 































































 [Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
TD BANK, N.A., as a Lender
         
By:
/s/ John Valladares      
Name: John Valladares
     
Title: Vice President
 































































 [Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender
         
By:
/s/ Angela Chen      
Name: Angela Chen
     
Title: VP & DGM
 































































 [Signatures Continued on Next Page]

 
 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
THE NORTHERN TRUST COMPANY, as a Lender
         
By:
/s/ Sophia Love      
Name: Sophia Love
     
Title: Vice President
 































































 [Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
BANK OF TAIWAN, NEW YORK BRANCH, as a Lender
         
By:
/s/ Kevin H. Hsieh      
Name: Kevin H. Hsieh
     
Title: VP & General Manager
 































































 [Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH, as a Lender
         
By:
/s/ Huang Li-Hua      
Name: Li-Hua Huang
     
Title: VP & General Manager
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
FIRST COMMERCIAL BANK, NEW YORK BRANCH, as a Lender
         
By:
/s/ Allen J.L. Li      
Name: Allen J.L. Li
     
Title: Assistant General Manager
 































































[Signatures Continued on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement with
SL Green Operating Partnership, L.P.]





 
E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender
         
By:
/s/ Edward Chen      
Name: Edward Chen
     
Title: SVP & General Manager
 































































[Signatures Continued on Next Page]
 
 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


Additional Term Loan Lenders




Additional Term Loan Lender
 
Additional Term
Loan Amount
Wells Fargo Bank, National Association
$65,000,000
JPMorgan Chase Bank, N.A.
$50,000,000
U.S. Bank National Association
$85,000,000
Bank of America, N.A.
$20,000,000
Citibank, N.A.
$20,000,000
Deutsche Bank Trust Company Americas
$10,000,000
PNC Bank National Association
$50,000,000
TD Bank, N.A.
$25,000,000
The Bank of New York Mellon
$25,000,000
Union Bank, N.A.
$25,000,000
Mega International Commercial Bank Co., Ltd. New York Branch
$5,000,000
First Commercial Bank, New York Branch
$3,000,000
TOTAL
$383,000,000




s